Citation Nr: 0116884	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  97-17 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to September 
1986.  

This matter arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought.  
The veteran filed a timely appeal with respect to the issue 
involving entitlement to service connection for a left knee 
disorder.  However, before the case was referred to the Board 
of Veterans' Appeals (Board), it was transferred to the 
Muskogee, Oklahoma, RO at the request of the veteran for 
further processing.  The case has now been referred to the 
Board for review.  

As a preliminary matter, the Board notes that by an August 
2000 rating decision, the veteran's claims for service 
connection for a hearing disorder, for a bilateral foot 
disorder, and for a back disorder were denied as not well 
grounded.  As will be discussed more thoroughly below, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) 106-475, 114 Stat. 2096 
(2000) which has enhanced the VA's duty to assist.  Among its 
other provisions, the VCAA eliminated the concept of a 
"well-grounded claim."  Accordingly, those issues listed 
here are referred back to the RO for appropriate development.  


REMAND

The veteran has claimed entitlement to service connection for 
a left knee disability.  He has maintained, in substance, 
that he injured his left knee in service, and that he 
continues to suffer from residuals of that injury.  The 
veteran has reported at various times during the course of 
this appeal that he injured his left knee in service either 
between 1975 and 1979, or in 1982.  He has also reported that 
he underwent left knee ligament reconstruction in 1983.  In 
connection with this claim, the Board notes that the RO 
initially denied the veteran's claim for service connection 
for a left knee disability in an April 1996 rating decision 
on the basis that the claimed disability was incurred during 
a period of service for which the veteran received a bad 
conduct discharge, i.e., in late 1982.  However, in October 
1998, the Army Board for Correction of Military Records 
upgraded the veteran's discharge from his last period of 
service to a general discharge.  Thus, in a more recent 
rating decision dated in August 2000, the RO denied the 
veteran's claim on the basis that it was not well grounded.  

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Under the VCAA, if records sought are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  A review of 
the record discloses that the veteran's complete service 
medical records, although requested by the RO, do not appear 
to have been obtained and associated with his claims file.  
It is the opinion of the Board that inasmuch as such records 
would be very helpful to a resolution of the veteran's 
appeal, the RO should ensure that all reasonable efforts are 
exhausted to obtain the complete service medical records.  In 
this regard, the Board notes that the veteran has reported on 
several occasions that he underwent surgery on his left knee 
in 1983.  A specific request for the clinical records of that 
hospitalization may yield some relevant service records.  If 
the complete records are unavailable, the RO should so 
indicate.  In addition, while the veteran has been diagnosed 
with a left knee disability, variously diagnosed as 
arthritis, he has not undergone a VA rating examination.  The 
Board notes that the veteran had been scheduled to undergo a 
VA rating examination in November 1995, but that he failed to 
report at the appointed time without explanation.  In support 
of his claim, the veteran has submitted voluminous clinical 
treatment records pertaining to a variety of physical and 
psychiatric disabilities, to include his claimed left knee 
disorder.  However, those records fail to contain any 
discussion of the etiology of the veteran's diagnosed left 
knee disability sufficient to allow for proper adjudication 
of the issue of entitlement to service connection.  
Therefore, pursuant to the VA's enhanced duty to assist, the 
veteran should be scheduled to undergo a VA rating 
examination to determine the nature and etiology of any 
diagnosed left knee disorder.  The veteran should be fully 
advised of the need to report for the scheduled examination 
and the consequences of any failure to report.  The RO should 
then readjudicate the issue of entitlement to service 
connection for a left knee disorder on the basis of all 
evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his left knee disorder 
since service.  He should also be asked 
to provide information as to the name and 
location of the medical facility where 
the left knee surgery was performed in 
1983.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
clinical treatment records pertaining to 
his left knee disorder which are not 
currently of record.  

3.  The RO should also seek to obtain 
from the appropriate sources any missing 
service medical records that have not 
been associated with the veteran's claims 
file.  In this regard, and based on 
information provided by the veteran 
pursuant to number two (2) above, the RO 
should make a specific request for any 
available clinical records from the 
veteran's 1983 left knee surgery.  If no 
further records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

4.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
any diagnosed left knee disorder.  Any 
and all indicated studies and/or tests 
should be accomplished.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the veteran's claims 
file, and after conducting a clinical 
examination, is requested to offer an 
opinion as to the etiology of any left 
knee disability.  The examiner is 
requested to indicate whether it is at 
least as likely as not that any diagnosed 
left knee disorder was incurred during 
the veteran's active service.  If not, 
the examiner should so state.  Any 
opinions offered should be reconciled 
with any other relevant medical opinions 
of record.  Further, the examiner should 
include a complete rationale for all 
opinions expressed in the typewritten 
examination report.  

5.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
left knee disorder on the basis of all 
available evidence.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the issue on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


